                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANGEL ENRIQUE ROMERO GALINDEZ,
 Plaintiff,

 v.                                                                    Case No. 20–CV–00655–JPG

 FAISAL AHMED and
 K. SCHNEIDER,
 Defendants.

                                 MEMORANDUM & ORDER

       This is a prisoner civil-rights case. Before the Court is Plaintiff Angel Enrique Romero

Galindez’s Motion for Preliminary Injunction. (Doc. 75). In brief, Galindez requests a preliminary

injunction requiring healthcare providers at the Federal Correctional Institution in Greenville,

Illinois (“FCI-Greenville”) to fill his prescription for Gabapentin (600 milligrams) and administer

it to him three times each day. (Id.). The Court held a hearing on June 17, 2021. For the reasons

stated on the record and summarized below, the Court DENIES Galindez’s Motion.

                         I.   PROCEDURAL & FACTUAL HISTORY

       Galindez brought this action under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971), for the denial of medical care at FCI-Greenville for the suspected failure of hardware

surgically placed in his left leg. (Doc. 1). He alleges that his body rejected a metal rod and screws

used to surgically repair a shattered left femur twenty-six years ago, and the defendants refuse to

refer him for surgery. (Id.). He requests money damages and injunctive relief. (Id.). And on

July 24, 2020, the Court screened the Complaint and allowed Galindez to proceed with an Eighth

Amendment claim against two medical providers, Dr. Ahmed and K. Schneider, for denying

adequate medical care for his left leg injury in 2020. (Doc. 13).
          Galindez filed a Motion for Preliminary Injunction on September 2, 2020. (Doc. 22). He

explains that he requested a referral to an outside bone specialist for evaluation and treatment—

specifically, replacement of the hardware in his left leg. Following a hearing on the motion,

Galindez’s request was denied. He later filed several motions seeking reconsideration of this

decision and renewing his request for surgery and prescription pain medication—specifically,

Gabapentin. The Court denied these motions too.

          Then, on April 29, 2021, Galindez filed a Declaration stating that he was seen by an

orthopedic specialist on April 22, 2021. (Doc. 75). The specialist prescribed him Gabapentin to be

taken three times daily for pain associated with his left leg injury. (Id.). The same specialist ordered

surgery to replace the failed hardware in his leg. (Id.). Galindez pointed out that both orders tracked

his prior requests for relief and provided evidence of the defendants’ deliberate indifference toward

his medical condition. (Id.).

          The Court construed the Declaration as a Motion for Preliminary Injunction and ordered

the defendants to file a written response to it. They did so on May 21. (Doc. 78). They claimed

that the prescription for Gabapentin was in the specialist’s orders only at Galindez’s request, and

it was excluded from his post-operative pain management plan. (Id.). Because Galindez underwent

surgery on May 10, he was subject to the post-operative pain management plan and not the pre-

operative orders. (Id.). Under the circumstances, the defendants ask the Court to deny Galindez’s

request for Gabapentin. (Id.). The Court held a preliminary injunction hearing on June 17 and

received testimony from Galindez and Defendant Ahmed. 1




1
    Consistent with the hearing on September 24, 2020, the Court provided Galindez with a Spanish interpreter during
    the hearing on June 17, 2021.


                                                      —2—
                                    II.    LAW & ANALYSIS

       Preliminary injunctive relief is designed “to minimize the hardship to the parties pending

the ultimate resolution of the lawsuit.” Even so, “it is an extraordinary remedy that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Chi. Dist.

Council of Carpenters Pension Fund v. K & I Constr., Inc., 270 F.3d 1060, 1064 (7th Cir. 2001)

(citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). In other words, a

preliminary injunction should never be granted unless a case clearly demands it. Girl Scouts of

Manitou Council, Inc. v. Girl Scouts of U.S., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008). This is

particularly true when a plaintiff seeks a mandatory preliminary injunction, requiring the

defendants to take affirmative steps to secure treatment—and even surgery—with an outside

specialist. Mandatory preliminary injunctions are “ordinarily cautiously viewed and sparingly

issued.” Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020).

       “To obtain a preliminary injunction, a plaintiff must show that: (1) without this relief, it

will suffer irreparable harm; (2) traditional legal remedies would be inadequate; and (3) it has some

likelihood of prevailing on the merits of its claims.” Speech First, Inc. v. Killeen, 968 F.3d 628,

637 (7th Cir. 2020) (cleaned up). “If the court determines that the moving party has failed to

demonstrate any one of these three threshold requirements, it must deny the injunction.” Girl

Scouts of Manitou Council, Inc., 549 F.3d at 1087.

       To prevail on the merits of his Eighth Amendment claim, Galindez must establish that the

defendants responded to his serious medical condition with deliberate indifference. Estelle v.

Gamble, 429 U.S. 97, 106 (1976). But while deliberate indifference to a serious medical need

violates the Eighth Amendment, “negligen[ce] in diagnosing or treating a medical condition” does

not. Id. Rather, the defendants must have “acted or failed to act despite [their] knowledge of a




                                              —3—
substantial risk of harm.” Farmer v. Brennan, 511 U.S. 832, 842 (1994). In the medical context,

the plaintiff can meet its burden by proving that “the professional’s subjective response was so

inadequate that it demonstrated an absence of professional judgment, that is, no minimally

competent professional would have so responded under those circumstances.” Collignon v.

Milwaukee Cty., 163 F.3d 982, 989 (7th Cir. 1998); see also Pyles v. Fahim, 771 F.3d 403, 409

(7th Cir. 2014) (“The federal courts will not interfere with a doctor’s decision to pursue a particular

course of treatment unless that decision represents so significant a departure from accepted

professional standards or practices that it calls into question whether the doctor actually was

exercising his professional judgment.”). This includes situations in which a prison official persists

in a course of treatment that is known to be ineffective, Johnson v. Doughty, 433 F.3d 1001, 1013

(7th Cir. 2006), or chooses an “easier and less efficacious treatment” without exercising

professional judgment, Conley v. Birch, 796 F.3d 742, 747 (7th Cir. 2015). As the Seventh Circuit

noted in Petties v. Carter, “a medical decision that has no support in the medical community, along

with a suspect rationale provided for making it, can support a jury finding that a doctor knew his

decision created a serious risk to an inmate’s health.” 836 F.3d 722, 729 n.2 (7th Cir. 2016)

(emphasis in original). Mere disagreement between two medical professionals about the proper

course of treatment, however, usually cannot establish an Eighth Amendment violation. Johnson,

433 F.3d at 1013.

       With that in mind, the defendants’ briefs and the evidence presented at the June 17 hearing

do not support a finding of deliberate indifference. Dr. Ahmed’s stepwise treatment plan for

Galindez—both before and after the Complaint was filed—suggests that he responded in a

reasonable manner to Galindez’s serious health condition. He issued prescription-strength

Naproxen to be taken twice per day to ease Galindez’s pain and noted that he would consider




                                               —4—
steroid injections if the medication was ineffective. Since then, Galindez has been given Tylenol,

pain patches, Lidocaine, and nonsteroidal anti-inflammatory drugs to reduce swelling and redness.

Dr. Ahmed also explained that Gabapentin is generally disfavored for pain management, is not

FDA approved for that purpose, and is no longer included in the Bureau of Prisons Formulary.

And while Galindez seeks Gabapentin for pain management, the defendants point out that this

request was made on April 29, 2021—before he underwent surgery on May 10, 2021. In other

words, his prescription for Gabapentin was not included in his post-operative treatment plan. While

Galindez disagrees with the chosen course of treatment, nothing in the record or the hearing

testimony suggests that the defendants’ actions departed so significantly from accepted practices

to the point that they were not exercising their professional judgment. On the contrary, given that

Gabapentin is not commonly prescribed for pain management and is not approved by either the

FDA or the Bureau of Prisons, the decision not to prescribe it here does not support a finding of

deliberate indifference. So because Galindez cannot satisfy the threshold requirement of showing

some likelihood of success on the merits, the Court DENIES his Motion for a Preliminary

Injunction.

                                     III.   CONCLUSION

       The Court DENIES Plaintiff Angel Enrique Romero Galindez’s Motion for Preliminary

Injunction.

       IT IS SO ORDERED.


Dated: Tuesday, June 29, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —5—
